BRICKELL, C. J.
The single defect in the second count of the indictment, is, the omission to aver that the sale, gift, or delivery of the liquor, or intoxicating bitters, was ‘ ‘contrary to law.” This averment is found in the form prescribed by the Code, and without it, the courtfis not informed that each of the alternatives stated in the count, is an indictable offense. — Williams v. State, 91 Ala. 14. There was error in overruling the demurrer to this count.
The judgment is reversed and the cause remanded, but the defendant will remain in custody until discharged by due course of law.